 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) made as of the ___ day
of  _____________________, 20__ (the “Effective Date”), by and between Valiant
Health Care, Inc., a Florida corporation (the “Company”), and  _____________
(the “Executive”).
 
WITNESSETH:
 
WHEREAS, the Company wishes to employ the Executive as _________________, on the
terms and conditions set forth in this Agreement; and
 
WHEREAS, the Executive is willing to accept such employment on such terms and
conditions;
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:
 
1. SCOPE OF EMPLOYMENT
 
(a) The Company hereby agrees to employ the Executive upon the terms and
conditions herein set forth and to perform such executive duties as may be
determined and assigned to him or her by the Board of Directors of the Company
(the “Board”). The Executive hereby accepts such employment, subject to the
terms and conditions herein set forth. The Executive shall have the title of
___________________________.  While serving in such position, the Executive
shall have the customary duties and powers of such position. Executive shall not
be employed by any other organization during the term of this Agreement, unless
such employment has been approved in advance by the Board and the Executive may
devote reasonable periods of time to serve as a director or advisor to other
organizations, to perform charitable and other community activities, and to
manage his or her personal investments; provided, however, that such activities
do not materially interfere with the performance of his or her duties hereunder
and are not in conflict or competitive with, or adverse to, the interests of the
Company.
 
(b) By executing this Agreement, each party represents to the other that it is
authorized to enter into this Agreement and that it is not under any legal
restriction or other impediment that would prevent it from fully discharging its
responsibilities and obligations under this Agreement.

 
 

--------------------------------------------------------------------------------

 

2. TERM
 
(a) The term of Executive’s employment under this Agreement shall be for a
period of three years from the Effective Date.  The term shall automatically
renew thereafter for successive one-year periods beginning on the anniversary
date of the Effective Date unless (i) the Company provides written notice of
non-renewal to the Executive at least 90 days prior to the next renewal date, or
(ii) the Executive provides written notice of non-renewal to the Company at
least 90 days before the next renewal date.   In the event of a “Change of
Control” (as defined in Section 5(c) herein), this Agreement shall automatically
be extended for the greater of (i) a period of one year from the date of such
Change of Control in the event there exists less than one year remaining in the
term of this Agreement; or (ii) the remaining term of this Agreement in the
event there exists more than one year remaining in the term of this Agreement.
 
            (b) The Agreement may be terminated before the end of the current
term as follows:
 
(i) By the Company for Cause (as hereinafter defined);
 
(ii) By the Company without Cause. For purposes hereof, Executive shall be
deemed terminated by the Company without Cause if he or she terminates
employment for Good Reason (as hereinafter defined);
 
(iii) In the event of the Company’s dissolution or liquidation;
 
(iv) By the Executive for any reason;
 
(v) In the event of the death of the Executive; or
 
(vi) In the event of the disability of Executive (as hereinafter defined).
 
(c) For purposes hereof, “Cause” shall mean, and shall be limited to, any of the
following that is reasonably determined by the Board to be substantially
detrimental to the business or reputation of the Company, and that occurs or
comes to light after the Effective Date: (i) the Executive’s willful commission
of acts of dishonesty in connection with his or her position; (ii) the
Executive’s willful failure or refusal to perform the essential duties of his or
her position or to adhere to any written Company policy approved by the Board of
Directors; (iii) the Executive’s conviction of, or plea of guilty or nolo
contendere to, (x) a felony, or (y) a misdemeanor involving fraud, dishonesty,
embezzlement, or theft; or (iv) the Executive’s breach of the restrictive
covenants contained in Sections 6 and 7 of the Agreement. The Company shall
provide the Executive with written notice describing any event or condition that
gives the Company Cause for termination. If the Executive cures the same within
30 days after receiving such notice, there shall be no termination for Cause.
 
(d) For purposes hereof, the term “Good Reason” shall mean any one or more of
the following events unless Executive specifically agrees in writing that such
event shall not be Good Reason:
 
(i) the assignment to Executive by the Board of Directors or other officers or
representatives of the Company of duties materially inconsistent with the duties
associated with the position described in Section 1(a);

 
2

--------------------------------------------------------------------------------

 
 
(ii) a material change in the nature or scope of Executive’s authority from
those applicable to him or her in his or her position;
 
(iii) material acts or conduct on the part of the Company or its officers and
representatives which have as their purpose forcing the resignation of Executive
or preventing him or her from performing his or her duties and responsibilities
pursuant to this Agreement;
 
(iv) a material breach by the Company of any material provision of this
Agreement (including, but not limited to, failure of the Company to pay any
amount, or to provide any benefit, pursuant to the provision of Articles 3 and 4
hereof);
 
(v) the Executive’s involuntary termination without Cause or voluntary
termination for any reason on or after a Change in Control.
 
The Executive shall provide the Company with written notice describing any event
or condition that gives the Executive Good Reason for termination. If the
Company cures the same within thirty (30) days after receiving such notice,
there shall be no termination for Good Reason.
 
(e) For purposes hereof, the term “disability” shall mean the inability of the
Executive, due to illness, accident, or any other physical or mental incapacity,
to perform his or her duties in a normal manner for (i) a period of four
(4) consecutive months or (ii) six (6) months (with each month being composed of
31 consecutive days) during any twelve (12) consecutive month period. The
disability of the Executive shall be determined by a medical doctor approved by
the Company. The Executive shall submit to a reasonable number of examinations
by the medical doctor making the determination of disability, and the Executive
hereby authorizes the disclosure and release to the medical doctor of all
supporting medical records.
 
(f) In the event of a termination of the Agreement for a reason other than death
or disability, the Executive agrees to cooperate with the Company in order to
ensure an orderly transfer of the Executive’s duties and responsibilities.
 
3. COMPENSATION
 
(a) Annual Salary. The Company agrees to pay the Executive, and the Executive
agrees to accept, in payment for services to be rendered by the Executive
hereunder, a minimum base salary of $__________ per annum (the “Annual Salary”).
The Annual Salary shall be payable in equal periodic installments, not less
frequently than monthly, less such sums as may be required to be deducted or
withheld under the provisions of federal, state or local law. The Company agrees
to review the Annual Salary on or around January 1st of each calendar year (or
such other time as the Company and Executive mutually agree), for adjustment
based on the Executive’s performance; provided, however, that no such adjustment
shall be effective to reduce the Annual Salary below the amount provided above.
For all purposes under this Agreement, the term “Annual Salary” shall refer to
the Executive’s base salary as in effect from time to time.  The Company and
Executive agree to certain additional compensation terms as provided for on
Exhibit A attached hereto and incorporated herein by this reference.

 
3

--------------------------------------------------------------------------------

 
 
(b) Annual Bonus. In addition to Executive’s salary, the Executive shall be
eligible to receive an annual bonus if performance goals established by the
Company are satisfied. If the Company has established an annual incentive
compensation plan for its senior management, the Executive’s annual bonus
opportunity may be provided under the terms of the annual incentive compensation
plan. Any bonus program in which the Executive participates may be established
and administered on behalf of the Company by the independent directors who are
members of the compensation committee of the Board (the “Compensation
Committee”).
 
(c) Equity Compensation Plan. Executive shall be considered for any type of
equity compensation plan as determined by the Compensation Committee.  
 
4. FRINGE BENEFITS, REIMBURSEMENT OF EXPENSES, ETC.
 
(a) The Executive shall be entitled to paid vacation, holidays, and sick leave
benefits in accordance with the Company’s policies for executive employees.
 
(b) The Executive shall participate in all retirement, welfare, deferred
compensation, life and health insurance (including health insurance for
Executive’s spouse and his or her dependents), and other benefit plans or
programs of the Company now or hereafter applicable to the Executive, or
applicable generally to employees of the Company or to a class of employees that
includes senior executives of the Company; provided, however, that during any
period during the Term that the Executive is subject to a disability, and during
the 180-day period of physical or mental infirmity leading up to the Executive’s
disability, the amount of the Executive’s compensation provided under Section 2
shall be reduced by the sum of the amounts, if any, paid to the Executive for
the same period under any disability benefit or pension plan of the Company or
any of its subsidiaries.
 
(c) Except as provided in Section 15, the Company agrees to pay, or promptly
reimburse the Executive for, any reasonable and necessary expense incurred by
the Executive in performing his or her duties for the Company during the term of
this Agreement; provided, however, that the Executive furnishes appropriate
documentation for such expenses in accordance with the Company’s practices and
procedures.
 
5. TERMINATION BENEFITS
 
In addition to the benefits described under the Agreement that survive the
termination of the Agreement, the following benefits will be paid on account of
the termination of the Agreement for the following reasons:

 
4

--------------------------------------------------------------------------------

 
 
(a) Upon termination of this Agreement by the Company for Cause pursuant to
Section 2(b)(i), or by the Executive for other than Good Reason or upon the
Executive’s death, or by either party through non-renewal at the end of the
current term, the Company shall pay to Executive or his or her beneficiaries, as
the case may be, immediately after the date of termination an amount equal to
the sum of Executive’s accrued base salary and any bonus amount earned but not
yet paid;
 
(b) Upon termination of this Agreement before the end of the current term (x) by
the Company without Cause or (y) by the Executive for Good Reason or disability,
Executive shall be entitled to his or her accrued base salary and any bonus
amount earned but not yet paid, as provided in Section 5(a), and to the
following benefits:
 
(i) the Company shall pay to Executive, immediately after the date of
termination (or as soon thereafter as the amount may be paid without incurring
the 20% additional income tax under Section 409A of the Internal Revenue Code)
an amount which is equal to the Executive’s Annual Salary for one month;  and
 
(ii) the Company shall fully vest any stock options or restricted stock
previously granted to the Executive.
 
(c) For purposes of this Agreement, a “Change in Control” means any of the
following events:
 
(i) any person or group (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), other than a
subsidiary of the Company or any employee benefit plan (or any related trust) of
the Company, after the Effective Date, the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the common
stock of the Company (the “Common Stock”);
 
(ii) individuals who constitute the Board as of the Effective Date (the
“Incumbent Board”), cease for any reason to constitute a majority of the members
of the Board (except that any individual who becomes a director after the
Effective Date, whose election by the Company’s stockholders was approved by a
majority of the members of the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board); or
 
(iii) approval by the stockholders of the Company of either of the following:
 
(1) a merger, reorganization, consolidation, business combination or similar
transaction (any of the foregoing, a “Merger”) as a result of which the persons
who were the respective beneficial owners of the outstanding Common Stock
immediately before such Merger are not expected to beneficially own, immediately
after such Merger, directly or indirectly, more than 50% of the common stock and
the combined voting power of the then outstanding voting securities of the
corporation or other entity resulting from such Merger in substantially the same
proportions as immediately before such Merger, or

 
5

--------------------------------------------------------------------------------

 

(2) a plan of liquidation of the Company or a plan or agreement for the sale or
other disposition of all or substantially all of the assets of the Company.  
 
(iv) Notwithstanding the foregoing, there shall not be a Change in Control if,
in advance of such event, Executive agrees in writing that such event shall not
constitute a Change in Control.
 
(d)  Upon the termination of this Agreement in the event of a Change of Control,
Executive shall be entitled to his accrued base salary and any bonus amount
earned but  not yet paid, and to the following benefits:
 
(i)  the Company shall pay to Executive, immediately after the date of
termination (or as soon thereafter as the amount may be paid without incurring
the 20% additional income tax under Section 409A of the Internal Revenue Code)
an amount which is equal to the Executive’s Annual Salary for three months;
 
(ii) the Company shall provide to Executive medical coverage as described in
Section 4(b), above, and continue access to or payment of any other fringe
benefits provided pursuant to Section 4, at the expense of the Company, for a
period of three months after the date of the Change of Control; and
 
(iii) the Company shall fully vest any stock options or restricted stock
previously granted to the Executive.
 
(e) The Company’s obligations under this Section 5 shall survive termination of
this Agreement.

 
6

--------------------------------------------------------------------------------

 
 
6. NONDISCLOSURE OBLIGATION
 
(a) General Obligation. The Executive acknowledges that while employed by the
Company, the Executive will occupy a position of trust and confidence. The
Executive shall not disclose to others or use, whether directly or indirectly,
any Confidential Information (as defined below) regarding the Company or any of
its subsidiaries or franchisees; provided, however that this Section 6(a) shall
not apply to any disclosure (x) required to perform the Executive’s duties
hereunder; (y) required by applicable law; or (z) of information that shall have
become public other than by the Executive’s unauthorized disclosure.
“Confidential Information” shall mean information about the Company or any of
its subsidiaries or franchisees, and their clients and customers, that is not
disclosed by the Company or any of its subsidiaries or franchisees in the
ordinary course of business and that was learned by the Executive in the course
of employment by the Company or any of its subsidiaries or franchisees,
including (without limitation) any proprietary knowledge, trade secrets, data,
formulae, information and client and customer lists and all papers, resumes, and
records (including computer records) of the documents containing such
Confidential Information. The Executive acknowledges that such Confidential
Information is specialized, unique in nature, and of great value to the Company
and its subsidiaries or franchisees, and that such information gives the Company
and its subsidiaries or franchisees a competitive advantage. The Executive
agrees to deliver or return to the Company, at the Company’s request at any time
or upon termination or expiration of the Executive’s employment or as soon
thereafter as possible, all documents, computer tapes and disks, records, lists,
data, drawings, prints, notes and written information (and all copies thereof)
furnished by the Company and its subsidiaries or franchisees or prepared by the
Executive in the course of the Executive’s employment by the Company and its
subsidiaries or franchisees. As used in this Agreement, “subsidiaries” shall
mean any company controlled by, controlling, or under common control with the
Company.
 
(b) Compulsory Disclosures. If the Executive is requested or (in the opinion of
his or her counsel) required by law or judicial order to disclose any
Confidential Information, the Executive shall provide the Company with prompt
notice of any such request or requirement so that the Company may seek an
appropriate protective order or waiver of the Executive’s compliance with the
provisions of this Section 6.
 
(c) Confidential Information of Third Parties. The Executive agrees that he or
she will not, during the term of this Agreement, improperly use or disclose to
the Company any proprietary information or trade secrets of any former or
current employer or other person or entity with which he or she has an agreement
or duty to keep in confidence information acquired by him or her in confidence,
and that he or she will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to such employer,
person or entity unless consented to in writing by such employer, person, or
entity.
 
(d) The Executive’s obligations under this Section 6 shall survive termination
of this Agreement.

 
7

--------------------------------------------------------------------------------

 
 
7. NON-COMPETITION AND NON-SOLICITATION
 
            (a) Non-Competition. The Executive acknowledges and recognizes his
possession of Confidential Information and acknowledges the highly competitive
nature of the business of the Company and its franchisees and subsidiaries and
accordingly agrees that, in consideration of the premises contained herein, he
or she will not, during the term of this Agreement, as from time to time
extended, and for one year after the date of termination of this Agreement,
regardless of the reason for his or her termination, engage or invest in, own,
manage, operate, finance, control, or participate in the ownership, management,
operation, financing, or control of, be employed by, lend his or her name to,
lend his or her credit to, or render services or advice to any business that
competes with the business then being conducted by the Company or any of its
franchisees or subsidiaries, or that had been conducted by the Company or any of
its franchisees or subsidiaries during the prior 12 months; provided, however,
that the Executive may purchase or otherwise acquire up to three percent of any
class of securities of any enterprise if such securities are listed on any
national or regional securities exchange or have been registered under Section
12(g) of the Securities Exchange Act of 1934, as amended. The Executive agrees
that, in consideration of the premises contained herein, he or she will not,
during the term of this Agreement, as from time to time extended, and for one
year after the date of termination of this Agreement, regardless of the reason
for his or her termination, either individually or as an officer, director,
stockholder, member, partner, agent, consultant or principal of another business
firm, directly or indirectly, solicit any business of the type being carried on
by the Company or any of its franchisees or subsidiaries during the term of this
Agreement (or any business of a similar type) from any person or entity that was
a customer of the Company or its franchisees or subsidiaries during the term of
this Agreement.
 
(b) Non-Solicitation. The Executive recognizes that he or she will possess
confidential information about other employees of the Company and its
subsidiaries or franchisees relating to their education, experience, skills,
abilities, compensation, and benefits, and inter-personal relationships with
suppliers to and customers of the Company and its subsidiaries or franchisees.
The Executive recognizes that the information he or she will possess about these
other employees is not generally known, is of substantial value to the Company
and its subsidiaries or franchisees in developing their respective businesses
and in securing and retaining customers, and will be acquired by Executive
because of Executive’s business position with the Company. Executive agrees that
during the term of this Agreement and for one year after the date of termination
of this Agreement, regardless of the reason for his or her termination,
Executive will not, directly or indirectly, solicit or recruit any employee of
the Company or any of its subsidiaries or franchisees for the purpose of being
employed by Executive or by any business, individual, partnership, firm,
corporation or other entity on whose behalf Executive is acting as an agent,
representative, or employee and that Executive will not convey any such
confidential information or trade secrets about other employees of the Company
or any of its subsidiaries or franchisees to any other person except within the
scope of Executive’s duties hereunder.
 
            (c) The Executive’s obligations under this Section 7 shall survive
termination of this Agreement.  

 
8

--------------------------------------------------------------------------------

 
 
8. ENFORCEMENT AND REMEDIES
 
(a) Enforcement. It is the desire and intent of the parties hereto that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, although the Executive and the Company
consider the restrictions contained in this Agreement to be reasonable for the
purpose of preserving the Company’s goodwill and proprietary rights, if any
particular provision of this Agreement shall be adjudicated to be invalid or
unenforceable, such provision shall be deemed amended to delete the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made. It is expressly understood and agreed that
although the Company and the Executive consider the restrictions contained in
Section 7 to be reasonable, if a final determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is unenforceable against the Executive, the
provisions of this Agreement shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable.
 
(b) Remedies; Survival. The parties acknowledge that the Company’s damages at
law would be an inadequate remedy for the breach by the Executive of any
provision of Section 6 or 7, and agree in the event of such breach that the
Company may obtain temporary and permanent injunctive relief restraining the
Executive from such breach, and, to the extent permissible under the applicable
statutes and rules of procedure, a temporary injunction may be granted
immediately upon the commencement of any such suit. Nothing contained herein
shall be construed as prohibiting the Company from pursuing any other remedies
available at law or equity for such breach or threatened breach of Section 6 or
7, or for any breach or threatened breach of any other provision of this
Agreement. The obligations contained in Sections 6 and 7 shall survive the
termination or expiration of the Executive’s employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement.
 
(c) Arbitration. The parties agree that any claim, controversy, or dispute
between Executive and the Company (including without limitation Company’s
franchisees, officers, employees, representatives, or agents) arising out of or
relating to this Agreement, other than a dispute concerning the breach or
threatened breach of Section 6 or 7 of this Agreement, shall be submitted to and
settled by arbitration before a single arbitrator in a forum of the American
Arbitration Association (“AAA”) located in Broward County in the State of
Florida and conducted in accordance with the National Rules for the Resolution
of Employment Disputes. In such arbitration: (a) the arbitrator shall agree to
treat as confidential evidence and other information presented by the parties to
the same extent as Confidential Information under this Agreement must be held
confidential by the Executive, (b) the arbitrator shall have no authority to
amend or modify any of the terms of this Agreement, and (c) the arbitrator shall
have ten business days from the closing statements or submission of post-hearing
briefs by the parties to render its decision. All AAA-imposed costs of said
arbitration, including the arbitrator’s fees, if any, shall be borne by Company.
All legal fees incurred by the parties in connection with such arbitration shall
be borne by the party who incurs them, unless applicable statutory authority
provides for the award of attorneys’ fees to the prevailing party and the
arbitrator’s decision and award provides for the award of such fees. Any
arbitration award shall be final and binding upon the parties, and any court
having jurisdiction may enter a judgment on the award. The foregoing requirement
to arbitrate claims, controversies, and disputes applies to all claims or
demands by Executive, including, without limitation, any rights or claims the
Executive may have under the Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1991, the Equal Pay Act, the Family and Medical Leave Act, or any other federal,
state or local laws or regulations pertaining to Executive’s employment or the
termination of Executive’s employment.

 
9

--------------------------------------------------------------------------------

 

9. WITHHOLDING
 
The Company shall withhold such amounts from any compensation or other benefits
payable to the Employee under this Agreement on account of payroll and other
taxes as may be required by applicable law or regulation of any governmental
authority.
 
10. ENTIRE AGREEMENT
 
This Agreement contains the entire understanding between the parties hereto and
supersedes all other oral and written agreements or understandings between them.
All previous oral or written agreements between the parties hereto shall be
deemed to have been completely fulfilled by both parties and shall be superseded
by this Agreement. No modification or addition hereto or waiver or cancellation
of any provision shall be valid except by a writing signed by all of the parties
hereto.
 
11. SUCCESSORS AND ASSIGNS
 
This Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their heirs, successors, assigns and personal
representatives. As used herein, the successors of the Company shall include,
but not be limited to, any successor by way of merger, consolidation, sale of
all or substantially all of its assets, or similar reorganization. In no event
may Executive assign any duties or obligations under this Agreement. It is
expressly agreed for purposes of this Agreement that the spouse and children of
Executive shall be third-party beneficiaries of Executive under this Agreement
and shall be entitled to enforce the rights of Executive hereunder in the event
of Executive’s death or disability.
 
12. CONTROLLING LAW
 
            The validity and construction of this Agreement or of any of its
provisions shall be determined under the laws of Florida, without giving effect
to any choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than Florida. The invalidity
or unenforceability of any provision of this Agreement shall not affect or limit
the validity and enforceability of the other provisions hereof.

 
10

--------------------------------------------------------------------------------

 
 
13. COUNTERPARTS
 
            This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.  
 
14. HEADINGS
 
The headings herein are inserted only as a matter of convenience and reference,
and in no way define, limit or describe the scope of this Agreement or the
intent of any provisions thereof.
 
15. INDEMNIFICATION
 
The Company shall indemnify and hold Executive harmless from and against all
claims, investigations, actions, awards, and judgments, including costs and
attorneys’ fees, incurred by Executive in connection with acts or decisions made
by Executive in good faith in his or her capacity as an executive of the
Company, so long as Executive reasonably believed that the acts or decisions
were in the best interests of the Company and (with respect to any criminal
action) the Executive had no reason to believe the Executive’s conduct was
unlawful. The Company further agrees to pay the reasonable expenses of private
counsel or investigators incurred in representing the Executive in any audit,
inquiry, regulatory review, or similar action or proceeding covered by this
indemnification. The Company shall not settle any claim or action or pay any
award or judgment against Executive without Executive’s prior written consent,
which shall not be unreasonably withheld. The Company may obtain coverage for
Executive under an insurance policy covering the directors and officers of the
Company against claims set forth herein if such coverage is possible at a
reasonable cost, provided, however, it is understood and agreed that the
Company’s obligation to indemnify Executive as set forth in this Section 15
shall not be affected by the Company’s ability or inability to obtain insurance
coverage.

 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.
 

 
VALIANT HEALTH CARE, INC.
     
By:
     
Name:.
 
  Title:
     
EXECUTIVE: 
     
  
 
Name:

 
 
12

--------------------------------------------------------------------------------

 
